Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 11/02/2021 is acknowledged. Claims 2-4 have been canceled, claims 9 and 14 have been withdrawn, and new claims 16-21 have been added. 
During a telephone conversation with Michael J. Herman on species election on 01/12/2022 a provisional election was made to the species election of claims polyvinylpyrrolidone in claim 16 among claims 16-21. Affirmation of this election must be made by applicant in replying to this office action. Claim 17-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 1, 5-8, 10-13, 15, and 16 will presently be examined to the extent they read on the elected subject matter of record.

Species election

the various polymers C within claims 16-21.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 
elect a single polymer C within claims 16-21.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejections withdrawn


Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The new claim is hereby included in the rejections and the rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10-12, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dupuis (US 2004/0180023 A1).
Dupuis teaches a hair styling composition, for shaping of hair (paragraph 184-185), comprising 0.1-10% by weight (paragraph 175) of at least one fixing polymer (abstract) including anionic, cationic, amphoteric and non-ionic polymers and their mixtures (paragraph 27) in cosmetically acceptable medium including ethanol (paragraph 177-178); wherein 
the cationic polymers include Jaguar C-17 (guar hydroxypropyltrimonium chloride, the claimed B) (paragraph 46-47) and chitosan (paragraph 49-512), 
anionic polymers include methacrylic acid/ethyl acrylate copolymer Luvimer Maex or Mae (the claimed A) (paragraph 79-80), 
the nonionic polymers include homo-polymers of vinylpyrrolidone (the claimed C) (paragraph 143-144); 
wherein the composition, packaged in the form of atomizers or pump-action sprays or in aerosol containers to form an aerosol for the purpose of obtaining a lacquer or an aerosol foam, comprises at least one propellant chosen from n-butane, propane, etc., (paragraph 185-188); and 
exemplified a composition comprising 0.8% by weight of cationic polymer in example 3; 0.3% by weight of non-ionic polymer and 8.5% by weight of ethanol in example 5; 0.5% by weight of anionic polymer in example 1 A; a pump-action spray package (the claimed dispensing spray valve in claims 8 and 13) (example 5). 
The weight ratio between A and B is calculated to be 1:1.6 (0.5/0.8=1:1.6).
Dupuis does not specify an embodiment of guar hydroxypropyltrimonium chloride, methacrylic acid and of ethyl acrylate copolymer, and homo- and co-polymers of vinylpyrrolidone.
This deficiency is cured by the rational that it is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.
In the instant case Dupuis teaches fixing polymer including a mixture of anionic, cationic, and nonionic polymers. The motivation for combining them flows from all of 

Response to Applicants’ arguments:
Applicants argue that there is no motivation to replace ingredients with others to arrive at the claimed composition and the claimed combination in the claimed composition provides improved storage stability, ease of application, holding power.
However, this argument is not deemed persuasive. The instant rejection is based on Dupuis’ teachings of a hair styling composition comprising at least one fixing polymer including anionic (in including the spices of the claimed A), cationic (the claimed B), amphoteric and non-ionic polymers (the claimed C) and their mixtures and exemplified a composition comprising 0.8% by weight of cationic polymer in example 3; 0.3% by weight of non-ionic polymer and 8.5% by weight of ethanol in example 5; 0.5% by weight of anionic polymer in example 1 A; a pump-action spray package (the claimed dispensing spray valve in claims 8 and 13) (example 5). Although cationic polymer, non-ionic polymer, anionic polymer are in separate examples; Dupuis provides clear teaching and suggestion of mixtures of anionic, cationic, amphoteric and non-ionic polymers, a person of ordinary skill in the art would be motivated to combine all of cationic polymer, non-ionic polymer, anionic polymer in a single composition.
With regard to the alleged improvements resulted from the claimed combination, applicant merely argues that there is improvement, however, nothing has been shown to substantiate this:
Where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 8 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dupuis (US 2004/0180023 A1), as applied to claims 1, 5-7, 10-12, and 16, as evidenced by “How Aerosol Cans Work” (https://science.howstuffworks.com/innovation/everyday-innovations/aerosol-can2.htm).
The teachings of Dupuis are discussed above and applied in the same manner.
According to “How Aerosol Cans Work” in liquid in an aerosol can is pumped out with propellant through a valve to form aerosol (paragraph 1-4).

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dupuis (US 2004/0180023 A1), as applied to claims 1, 5-7, 10-12, and 16, in view of Birkel et al. (US 2008/0020004 A1).
The teachings of Dupuis are discussed above and applied in the same manner.
Dupuis does not specify: i) the weight percentage of propellant; and ii) the same weight percentage of vinylpyrrolidone homo- and co-polymers.
The 1st deficiency is cured by Birkel et al. who teach a hair-styling agent, in the form of a foamable product which are foamable with a propellant such as propane, etc., in combination with a device for foaming such as pressurized container (paragraph 68, 71, and 73), comprising a combination of 
0.1-5% by total weight of (paragraph 6) a terpolymer A constructed from vinylpyrrolidone, methacrylamide and vinylimidazole (the claimed C), and 
0.1-5% by total weight of (paragraph 6) at least one active ingredient or additive B including 0.1-5% by total weight of viscosity-modifying substances such as copolymer of C2-4 alkyl acrylic acid and ester of methacrylic acid (ethyl acrylic acid/methacrylate copolymer, the claimed A) and vinyl acetate/crotonic acid copolymer (paragraph 8 and 15), 
0.1-5% by total weight of haircare substances or hair-setting substances such as cationic polymer copolymers of acrylamide and dimethyldiallylammonium chloride and Guar Hydroxypropyltrimonium Chloride (the claimed B) (paragraph 18, 23, 25, and 30), 
additives including chitosan etc., in a suitable cosmetic base (abstract) including ethanol (paragraph 67); and 

The weight ratio between acrylic acid/methacrylate copolymer and cationic polymer is 1:1 (0.1-5%/0.1-5%) or 1.2:1 (0.6%/0.5%=1.2:1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Dupuis and Birkel et al. to specify the weight percentage of propellant in the composition taught by Dupuis being 8%. Incorporating 8% by weight of propellant in an aerosol hair spray composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The teaching of 0.1-10% by weight (paragraph 175) of at least one fixing polymer (abstract) including anionic, cationic, amphoteric and non-ionic polymers by Dupuis is 

Response to Applicants’ arguments:
Applicants argue that the claimed weight ratio between is not taught either by Dupuis or Birkel et al.
However, this argument is not deemed persuasive. As stated in the 1st 103 rejection above and in the previous office action Dupuis teaches 0.8% by weight of cationic polymer in example 3 and 0.5% by weight of anionic polymer in example 1 A and thus the weight ratio between A and B is calculated to be 1:1.6 (0.5/0.8=1:1.6). 
As stated in the instant rejection Birkel et al. teach 0.1-5% by total weight of viscosity-modifying substances such as copolymer of C2-4 alkyl acrylic acid and ester of methacrylic acid (ethyl acrylic acid/methacrylate copolymer, the claimed A) and 0.1-5% by total weight of cationic polymer Guar Hydroxypropyltrimonium Chloride (the claimed B), and thus a weight ratio between acrylic acid/methacrylate copolymer and cationic polymer is calculated as 1:1 (0.1-5% / 0.1-5% = 1:1).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birkel et al. (US 2008/0020004 A1) in view of Milbradt et al. (US 2006/0110352 A1).
The teachings of Birkel et al. are discussed above and applied in the same manner.
Birkel et al. do not specify an embodiment of methacrylic acid/ethyl acrylate copolymer, guar hydroxypropyltrimonium chloride, and polyvinylpyrrolidone (PVP).
This deficiency is cured by Birkel et al.’s teachings in example 22 and the teachings of ethyl acrylic acid/methacrylate copolymer and vinyl acetate/crotonic acid copolymer being exchangeable polymer B and Polyquaternium-7 and Guar Hydroxypropyl trimonium Chloride being exchangeable cationic polymers and Milbradt et al. who teach both PVP and Luviset Clear being suitable nonionic hairsetting polymers (paragraph 170).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 22, general teachings of ethyl acrylic acid/methacrylate copolymer and vinyl acetate/crotonic acid copolymer being exchangeable polymer B and Polyquaternium-7 and Guar Hydroxypropyl trimonium Chloride (the claimed B) being exchangeable cationic polymers of Birkel et al., and both PVP and Luviset Clear being suitable nonionic hairsetting polymers 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 11/02/2021, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612